United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-4260
                                   ___________

The Prudential Insurance Company        *
of America; Pruco Life Insurance        *
Company,                                *
                                        *
             Appellees,                 *
                                        *    Appeal from the United States District
      v.                                *    Court for the Eastern District of
                                        *    Missouri.
Barry-Wehmiller Company,                *
                                        *           [UNPUBLISHED]
             Appellant.                 *
                                        *
                                   ___________

                                Submitted: May 15, 1998
                                    Filed: May 29, 1998
                                  ___________

Before BEAM, LOKEN, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.

        Barry-Wehmiller Company appeals from the district court's1 order granting
summary judgment to The Prudential Insurance Company of America and Pruco Life
Insurance Company (collectively, "Prudential"). Prudential loaned Barry-Wehmiller
fifteen million dollars pursuant to an agreement that required Barry-Wehmiller to pay


      1
       The Honorable Jean C. Hamilton, Chief United States District Judge for the
Eastern District of Missouri.
a "Yield-Maintenance Amount" if Barry-Wehmiller repaid the loan prior to its due
date. When Barry-Wehmiller prepaid the loan, but failed to pay the "Yield-
Maintenance Amount," Prudential brought this breach of contract action. Having
carefully reviewed the parties' submissions, we conclude that the district court did not
err. See 8th Cir. R. 47B.

      A true copy.

             ATTEST:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-